Exhibit 99.1 Wednesday, February 27, 2008, 1:30 PM EST Advance Display Technologies, Inc. Announces New Financing For Manufacturing of SkyNet™ · Up to $4 Million New Equity Investment. · Manufacturing Operations to Commence in Temecula, California. · Two Sales Executives hired to Support SkyNetTM. DENVER-Advance Display Technologies, Inc. (OTCBB:ADTI-News) announced today the company had raised $4.0 Million of equity financing in a preferred stock offering to ADTI’s majority shareholder, Mr. Lawrence F. DeGeorge. $3.0 Million of the preferred equity investment has been invested in the company with the additional $1 Million remaining as a preferred equity option, which may be exercised at the Company’s discretion.The $4.0 million will finance manufacturing and sales operations for ADTI’s SkyNetTM as the company transitions from a start-up research and development company to an operational company. Matthew W. Shankle, ADTI’s President and CEO commented, “ADTI has achieved a milestone in its history. Today we moved from a development company to a manufacturing company. In order to finance this transition, it was essential that the company secure the necessary capital. Today’s announcement of the $4.0 million capital raise coincides with the company’s announcements of its new SkyNetTM product introduction and the manufacturing and sales support for SkyNetTM. We are pleased to have secured this essential financial support for the company. This new equity infusion will assure ADTI’s customers that we have the financial strength to support the manufacturing and sales operations to deliver this revolutionary product to customers on a timely basis.” Under the terms of the financing, in exchange for the initial investment of $3.0 million in ADTI, the Company will issue 27,273 Shares of Series G Preferred Equity to Mr. DeGeorge priced at $110 per share.The $1.0 million option, if exercised, would require the company to issue an additional 9,091 Shares of Series G Preferred Equity.Since November 2006, more than $8 million in private equity financing has been invested in ADTI. A significant part of this new funding will be used by ADTI with the commencement of manufacturing operations for SkyNetTM in Temecula, California. Temecula is centrally located between Riverside and San
